DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-10 & 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a wagering contract, which is a fundamental economic practice of long standing. This is a method of organizing human activity and, thus, an abstract idea. Merely excising the references to wagering from the preamble of the claims does not change the fact that the claims (interpreted in light of the specification) are drawn to a method of forming a wagering contract.
In addition, the claims do not even recite any automation equipment and can be performed by a human using pen and paper.  The claims are drawn to a method of gathering data, making calculations based on that data, and displaying the results of the calculations. This is abstract.
This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mobile device, and computer are generic computers. See ¶ 0068 of Applicant’s specification which discloses in pertinent part:
[0068] …The server can offer a number of software as a service managed services such as, user interface service, risk management service, compliance, pricing and trading service, IT support of the technology platform, business applications, game configuration, state based integration, fantasy sports connection, integration to allow the joining of social media, as well as marketing support services that can provide engaging promotions to the user, at element 110. …A user device such as a computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices. I/O devices may be present in the computing device. Input devices may include keyboards, mice, trackpads, trackballs, touchpads, touch mice, multi-touch touchpads and touch mice, microphones, multi-array microphones, drawing tablets, cameras, single-lens reflex camera (SLR), digital SLR (DSLR), CMOS sensors, accelerometers, infrared optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors. Output devices may include video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, and 3D printers. Devices may include a combination of multiple input or output devices, including, e.g., Microsoft KINECT, Nintendo Wiimote for the WIT, Nintendo WII U GAMEPAD, or Apple IPHONE. Some devices allow gesture recognition inputs through combining some of the inputs and outputs. Some devices provide for facial recognition which may be utilized as an input for different purposes including authentication and other commands. Some devices provides for voice recognition and inputs, including, e.g., Microsoft KINECT, SIRI for IPHONE by Apple, Google Now or Google Voice Search.

Since the Alice decision, it has been clear that the implementation of abstract ideas on generic computers is not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 3, 4, 6-10 & 13-19 are is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tharp. (United States Pre-Grant Publication 2013/0090157)
Claims 1, 10:  Tharp teaches a method of offering a bet on a play at a live event (i.e., a sporting event, Abstract).  Tharp teaches selecting at least one bet to present to a bettor in a betting game (¶ 0008).  Tharp teaches calculating baseline odds for the bet (¶ 0018 teaches calculating odds and updating them. Prior to being updated, the odds are baseline odds.) Tharp teaches adjusting the baseline odds for the bet based on user extracted data. ¶ 0033 teaches generating odds based on (i.e., weighted by) the validity of the prediction by the “data provider.”  ¶ 0023 makes it plain that the “data provider” is the client application associated with a particular player. Thus, the odds are adjusted (or weighted) based on the user’s past predictions.  These predictions are extracted from the user and represent the user’s knowledge level. Thus, Tharp extracts data (from the player’s wagers) to calculate a knowledge level of the user based on the user’s knowledge of a live event. The wager data is extracted and used to calculate a weighting factor (i.e., a knowledge level) that is used to adjust the odds.
 (Note: Applicant’s ¶ 0077 teaches the same method of calculating the user’s knowledge level.) Tharp teaches presenting the bet with odds adjusted based on the user data to the user. (¶ 0028)
Claim 3:  Tharp teaches asking the use a plurality of questions related to the live event (each wager is, in essence, a question related to the live event).
Claims 4, 16:  The polling further includes asking one or more questions of the user and/or prompting the user for specific information about the live event.  The question is essentially, “What wager do you want to place on this live event?”  This is prompting the user for specific information about the live event.
Claim 6:  Tharp teaches limiting available bets presented to the user based on the specific user data. ¶ 0029 teaches offering a user the ability to wager on a “segment” along a “boundary” over which a cricket ball will cross when a player makes a wager that there will be a “boundary.”  This is limiting available bets presented to the user based on the specific user data (i.e., upon the wager placed by the user). Since the wager is a test of the user’s knowledge of the live event, the available bets are limited based on the user’s knowledge of the live event.
Claim 7:  The method described in the rejection of claim 6 is interpreted as providing targeted bets to the user based on the user’s knowledge of the live event because the bets on the boundary segments are supplied based on the initial wager on a “boundary” and these wagers are a test of the user’s knowledge of the live event.
Claims 8, 19:  Any data entry device is a sensor.  ¶ 0022 teaches using a mobile device’s touch screen to enter wagering information. Thus, Tharp teaches collecting the data from one or more mobile device sensors.  This data is displayed. (Figs 6A-F)
Claims 9, 14:  Tharp teaches determining an engagement level of the user based on the user extracted data. If the user does not wager, he is not engaged. Fig 12 G shows determining that “Player three is inactive.” This means that Tharp determined the level of user engagement of player three based on user extracted data.
Claim 13:  The information polled is related to historical bets placed by the user. As noted in connection with claims 1 & 10 above, the odds are adjusted based on past wagers.
Claim 15:  Tharp teaches a computer implemented method for providing bets on a play at a live event. (Abstract & claim 1 above.)  Tharp teaches executing on a processor (¶ 0024) the steps of displaying a betting game interface (Fig 1B); displaying one or more live events (¶ 0074), the one or more live events capable of having wagers placed thereon. Tharp teaches displaying one or more questions or prompts for information (i.e., betting opportunities); and displaying one or more bets available to be made as a result to data collected and analyzed in response to the one or more questions or prompts for information. (Figs 6C-F) As noted in connection to claims 1 & 10, Tharp teaches extracting data to calculate a knowledge level of a user, wherein the knowledge level is calculated based on knowledge of a live event by the user – the wager data is extracted and used to calculate a weighting factor (i.e., a knowledge level) that is used to adjust the odds.
Claim 17:  Since the odds are updated based on player wagering history (see claim 2), Tharp teaches displaying first odds (i.e., baseline odds) before the display of the one or more questions or prompts for information and displaying second odds after the display of the one or more questions or prompts for information.
Claim 18:  Tharp teaches displaying data received in response to the one or more questions or prompts for information. Tharp displays the wager made. (Fig 11, 11) This is data received in response to the one or more questions or prompts for information.
Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicant argues that extracting data concerning user knowledge of a live event improves a user interface.  This is unpersuasive.
First of all, claims 1-10 do not even bother to recite a computer or other technological device for carrying out the method. How can it possibly be considered to be an improvement on a user interface when there is no user interface claimed?  For that matter, since no computer is claimed, it is crystal clear that the claimed invention consists entirely of a series of mental steps. This means the claimed invention must be abstract and cannot ever be considered to be anything but abstract.
Applicant argues Berkheimer. But as pointed out in paragraph 6 of the previous office action,  Alice says that generic computers do not constitute “significantly more.” This meets the requirements of the Berkheimer memo. (See prong B.)
Applicant’s arguments concerning the Tharp reference are drawn to the claims as amended and answered in the rejection above.
For these reasons, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799